



EXHIBIT 10.36


EXECUTION COPY


FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March 4,
2019, among PAR TECHNOLOGY CORPORATION, a Delaware corporation (“Borrower”), the
other Loan Parties party hereto, and CITIZENS BANK, N.A. (“Lender”).
PRELIMINARY STATEMENTS
A.    The parties hereto are parties to a Credit Agreement dated as of June 5,
2018 (as the same may be amended, modified, supplemented or restated from time
to time, the “Credit Agreement”);
B.    The Borrower has failed to comply with certain financial covenants set
forth in the Credit Agreement, which failures constitute Events of Default
thereunder;
C.    The Loan Parties have requested and the Lender has agreed to waive such
Events of Default and to make certain amendments to the Credit Agreement, all on
the terms and conditions herein set forth;
For due consideration, the receipt and sufficiency of which are hereby
acknowledged and in consideration of the mutual covenants and agreements
contained in this Amendment and in the Credit Agreement, the parties hereto
covenant and agree as follows:
1.    DEFINITIONS. All capitalized terms used and not defined in this Amendment
shall have the meaning given such terms in the Credit Agreement.
2.    WAIVER. Lender hereby waives any Event of Default arising under (a)
Section 8.1(d)(i) of the Credit Agreement as a result of Borrower’s
non-compliance with Section 7.12(a) and Section 7.12(b) of the Credit Agreement
for the fiscal quarter ending December 31, 2018 and (b) Section 8.1(d)(i) of the
Credit Agreement to the extent that such Event of Default results from
Borrower’s non-compliance with Section 6.2(a) of the Credit Agreement requiring
Borrower to provide Lender with prompt written notice of the foregoing Defaults.
Each of the Loan Parties acknowledges and agrees that the foregoing waiver shall
not constitute a waiver of any Event of Default arising under (i) any other
covenant in the Credit Agreement not specified herein, or (ii) any covenant in
the Credit Agreement for any period not specified herein.
    3.    AMENDMENTS. Effective as of the date of this Amendment:
(A)     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:
““Borrowing Base” means, at any time, the sum of (a) 80% of the Borrower’s
Eligible Accounts at such time, plus (b) the lesser of (i) $5,000,000 and (ii)
35% of the Borrower’s Eligible Inventory consisting of component inventory and
finished goods inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time, plus (c) the Eligible
Real Estate Value. The maximum amount of Eligible Inventory which may be
included as part of the Borrowing Base shall not exceed 50% of the total
Borrowing Base. The Lender may, in its Reasonable Credit Judgment, reduce the
advance rates set forth above or create and adjust Reserves.”
“Collateral” means all the “Collateral” as defined in the Collateral Documents
and all other property of whatever kind and nature pledged or charged, or
purported to be pledged or charged, as collateral under any Collateral Document,
and shall include the Mortgaged Property; provided that the term Collateral
shall exclude any Voting Equity Interests in any Foreign Subsidiary, Controlled
Foreign Corporation or Foreign Subsidiary Holdco, in each case in excess of 65%
of the total combined voting power of such Foreign Subsidiary, such Controlled
Foreign Corporation or such Foreign Subsidiary Holdco. For the avoidance of
doubt, Excluded Assets (as defined in the Security Agreement) and the assets of
Excluded Subsidiaries shall not constitute “Collateral”.





--------------------------------------------------------------------------------





“Collateral Documents” means, collectively, this Credit Agreement, the Security
Agreement, each account control agreement, the Mortgage, each Collateral Access
Agreement, each Copyright Security Agreement, each Patent Security Agreement,
each Trademark Security Agreement, each Perfection Certificate, the Negative
Pledge Agreement, each agreement creating or perfecting rights in Cash
Collateral and each other security agreement, instrument or other document
executed or delivered pursuant to the Collateral and Guarantee Requirement,
Section 6.12 or the Security Agreement to secure any of the Secured Obligations.
“Net Cash Proceeds” means, with respect to any (a) Disposition or Casualty Event
by any Loan Party, the cash proceeds (including cash proceeds subsequently
received (as and when received) in respect of non-cash consideration initially
received and including all insurance settlements and condemnation awards from
any single event or series of related events) net of the sum, without
duplication, of (i) transaction costs, fees and expenses (including reasonable
broker’s fees or commissions, legal fees, accounting fees, investment banking
fees and other professional fees), (ii) transfer and similar taxes and the
Borrower’s good faith estimate of income taxes paid or payable in connection
with the receipt of such cash proceeds, (iii) amounts set aside as a reserve, in
accordance with GAAP, including pursuant to any escrow arrangement, against any
liabilities under any indemnification obligations associated with such
Disposition (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
(iv) in the case of insurance settlements and condemnation awards related to a
Casualty Event, (A) amounts previously paid by such Loan Party or such
Subsidiary to replace or restore the affected property and (B) all costs and
expenses reasonably incurred in connection with the collection of such
settlements and condemnation awards, and (v) the principal amount, premium or
penalty, if any, interest and other amounts on any obligation which is secured
by the asset sold in such Disposition and is required and permitted hereunder to
be repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such asset), and (b) with respect to any Debt Incurrence or Equity
Issuance, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses (including reasonable broker’s fees or
commissions, legal fees, accounting fees, investment banking fees and other
professional fees, and discounts and commissions) incurred in connection
therewith.
“Unaudited Financial Statements” means (a) for the period January 1, 2019
through August 31, 2019, the unaudited consolidated interim balance sheet of the
Borrower and its consolidated Subsidiaries as of the end of the most recently
ended calendar month and a balance sheet as of the end of the preceding Fiscal
Year, the related unaudited consolidated interim statements of income and
comprehensive income of the Borrower and its consolidated Subsidiaries for the
most recently ended calendar month, for the period from the end of the preceding
Fiscal Year through the end of the most recent calendar month, and for the
corresponding period of the preceding Fiscal Year, and of cash flows for the
most recently ended calendar month, for the period from the end of the preceding
Fiscal Year through the end of the most recent calendar month, and for the
corresponding period of the preceding Fiscal Year; and (b) thereafter, the
unaudited consolidated interim balance sheet of the Borrower and its
consolidated Subsidiaries as of the end of the most recently ended fiscal
quarter and a balance sheet as of the end of the preceding Fiscal Year, the
related unaudited consolidated interim statements of income and comprehensive
income of the Borrower and its consolidated Subsidiaries for the most recently
ended fiscal quarter and for the corresponding periods of the preceding Fiscal
Year, and of cash flows for the period from the end of the preceding Fiscal Year
through the end of the most recent fiscal quarter, and for the corresponding
period of the preceding Fiscal Year, contained in the Borrower’s Quarterly
Report on Form 10-Q (or equivalent thereof) required to be filed with the United
States Securities and Exchange Commission.”
(B)     The definition of “Collateral and Guarantee Requirement” in Section 1.1
of the Credit Agreement is hereby amended by (i) replacing “security interest in
substantially all tangible and intangible assets of each Loan Party” with
“security interest in, and Mortgages on, substantially all tangible and
intangible assets of each Loan Party”, (ii) deleting the “and” at the end of
clause (e) thereof; (iii) replacing the period at the end of clause (f) thereof
with “; and” and (iv) adding, immediately after clause (f), the following new
clause (g):
“(g) the Mortgage Requirement shall have been satisfied.”
(C)     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating subsection (n) of the definition of “Eligible Account” in its entirety
to read as follows:
“(n)    which is owed by (i) any Governmental Authority of any country other
than the U.S., unless such Account is backed by a letter of credit acceptable to
the Lender which is in the possession of, and is directly drawable by, the
Lender, or (ii) any Governmental Authority of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Lender in such Account have been complied with to the Lender’s satisfaction, it
being understood that, without prejudice to Lender’s rights under Section 6.16
hereof, Lender shall not





--------------------------------------------------------------------------------





require such compliance for purposes of this “Eligible Account” definition
unless and until an Event of Default occurs after the First Amendment Date;”
(D) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions thereto in alphabetical order:
“”Eligible Real Estate Value” means the lesser of (a)(i) $3,750,000 to be
reflected on the Borrowing Base Certificate to be delivered within 20 days of
the end of calendar month April 2019, (ii) $3,250,000 to be reflected on the
Borrowing Base Certificate to be delivered within 20 days of the end of calendar
month May 2019, (iii) $2,750,000 to be reflected on the Borrowing Base
Certificate to be delivered within 20 days of the end of calendar month June
2019, (iv) $2,000,000 to be reflected on the Borrowing Base Certificate to be
delivered within 20 days of the end of calendar month July 2019, and (v) $0 to
be reflected on the Borrowing Base Certificate to be delivered within 20 days of
the end of calendar month August 2019 and thereafter and (b) 85% of the fair
market value of the New Hartford Property as shown on an appraisal performed for
the Lender and acceptable to the Lender in its sole discretion; provided, that
until such time, if any, as the Real Estate Reliance Conditions have been met,
the Eligible Real Estate Value shall be zero.
“First Amendment Date” means March 4, 2019.
“First Amendment Date Budget” means the annual budget and annual consolidated
forecast for the Borrower and its Subsidiaries provided to Lender on the First
Amendment Date and acceptable to the Lender in its sole and absolute discretion.
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Flood Insurance Policies” has the meaning set forth in Section 6.10(a).
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” means an area identified by the Federal Emergency Management Agency
(or any successor agency) as a “Special Flood Hazard Area” with respect to which
flood insurance has been made available under Flood Insurance Laws.
“Liquidity” means the sum of Availability and the amount of the Loan Parties’
cash, whether held domestically or internationally, and Cash Equivalents.
“Mortgage” means the mortgage, assignment of leases and rents and other
collateral documents delivered with respect to the Mortgaged Property, each in
form and substance satisfactory to the Lender.”
“Mortgaged Property” means the New Hartford Property.
“Mortgage Requirement” has the meaning set forth on Schedule 1.1.
“Real Estate Reliance Conditions” means that the Mortgage Requirement has been
satisfied.
“Unadjusted EBITDA” means with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period
increased (without duplication) by the following, in each case, to the extent
deducted (and not added back) in computing Consolidated Net Income for such
Person for such period:
(i) federal, state, local and foreign income or franchise taxes of such Person
and its Subsidiaries paid or payable during such period, including, in each
case, any penalties and interest related to such taxes or arising out of tax
examinations; plus
(ii) Consolidated Interest Expense of such Person and its Subsidiaries; plus





--------------------------------------------------------------------------------





(iii) Consolidated Depreciation and Amortization Expense of such Person and its
Subsidiaries.”
(E)    Section 2.7(b)(i)(B) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(B) Debt Incurrences and Equity Issuances. In the event that any Loan Party or
any of its Subsidiaries receives Net Cash Proceeds in respect of any Debt
Incurrence or Equity Issuance, then, substantially simultaneously with (and in
any event not later than the fifth Business Day next following) the receipt of
such Net Cash Proceeds, the Borrower shall prepay the Revolving Loans in an
aggregate principal amount equal to 100% of such Net Cash Proceeds.“
(F)    Section 5.16 of the Credit Agreement is hereby amended by (i) adding
“(a)” at the beginning of the existing Section, immediately preceding “The
Security Agreement” and (ii) adding, at the end of subsection (a), the following
new subsection (b):
“(b) The Mortgage, upon the execution and delivery thereof by the parties
thereto, will create in favor of the Lender, subject to the exceptions listed in
each insurance policy covering such Mortgage, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgage is
recorded in the office of the Oneida County (New York) Clerk and all applicable
fees have been paid, the Mortgage will constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other person, other than with respect to the rights of persons
pursuant to Liens expressly permitted by Section 7.2 which by operation of law
or contract would have priority over the Liens securing the Secured
Obligations.”
(G)    Section 6.1 of the Credit Agreement is hereby amended by (i) restating
subsection (b) thereof to read as follows:
“(b)    (i) for the period commencing January 1, 2019 and ending August 31,
2019, within 20 days after the end of each calendar month, the Unaudited
Financial Statements, each certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; and (ii) commencing with the fiscal
quarter ending September 30, 2019 and continuing thereafter, within 45 days
after the end of each fiscal quarter of each fiscal year, other than the fourth
fiscal quarter, the Unaudited Financial Statements, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;”
and (ii) adding thereto, immediately following subsection (f), the following new
subsection (g):
“(g)    on the fifteenth calendar day of each month, commencing March 15, 2019
and ending, and including, September 15, 2019, (i) thirteen-week rolling cash
flow projections, with a variance report, each in form acceptable to the Lender
and (ii) a certificate, in form satisfactory to Lender, certifying (A) that
Liquidity, as of the last day of the calendar month most recently ended, was in
compliance with Section 7.12(d) and (B) compliance with Section 7.12(c) for the
year-to-date period ending on the last day of the calendar month most recently
ended, specifying Borrower’s Unadjusted EBITDA for such year-to-date period;”
(H)     Section 6.6 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“Section 6.6    Books and Records; Inspection Rights; Consultant. Each Loan
Party will, and will cause each of its Subsidiaries to, (a) keep proper books of
record and account in which accurate entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, conduct field exams and to discuss its affairs, finances and condition
with its officers and independent accounting firm, all at the expense of the
Borrower and at such reasonable times and as often as reasonably requested;
provided, however, during the existence of an Event of Default, the Lender (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; and, provided, further, if an Event of Default
occurs and is continuing, then, on or before the fifth (5th) calendar day after
the written request of the Lender, the Borrower shall (x) enter into a written
engagement, reasonably acceptable to Lender, with a consultant reasonably
acceptable to the Lender (the “Consultant”) whereby the Consultant is engaged by
the Borrower to provide certain services to the Borrower, which shall include
services with a scope acceptable to Lender; and (y) deliver to the Lender
evidence of such engagement, in form and substance satisfactory to the Lender
(it being understood and agreed that the Loan Parties shall make the Consultant
generally available to Lender and its professionals).”





--------------------------------------------------------------------------------





(I)    Section 6.10 of the Credit Agreement is hereby amended by (i) adding the
following language at the end of subsection (a) thereof:
“(b) With respect to any portion of any Mortgaged Property that is located in a
Flood Zone within a community participating in the Flood Program, the Borrower
will, and will cause any applicable Loan Party to, maintain through the Flood
Program or through private insurance policies, with financially sound and
reputable insurance companies (except to the extent that any insurance company
insuring the Mortgaged Property ceases to be financially sound and reputable
after the Closing Date, in which case, the Borrower shall promptly replace such
insurance company with a financially sound and reputable insurance company), (A)
such flood insurance coverage under policies issued pursuant to and in
compliance with the Flood Insurance Laws (“Flood Insurance Policies”) in an
amount equal to the maximum limit of coverage available for such Mortgaged
Property under Flood Insurance Laws, subject only to deductibles consistent in
scope and amount with those permitted under the Flood Program and (B) such
additional coverage as required by the Lender, if any, under supplemental
private insurance policies in an amount so required by the Lender but not less
than 100% of insurable replacement cost of the improvements on such Mortgaged
Property;”
And (ii) restating clause (iv) of subsection (b) thereof to read as follows:
“(iv) cause each such policy to provide that it shall not be canceled or not
renewed upon not less than 30 days’ (or in the case of Flood Insurance Policies
issued by private insurance companies, 45 days’) prior written notice thereof by
the insurer to the Lender,”
(J)    Article 6 of the Credit Agreement is hereby amended by adding the
following new Section 6.18 thereto immediately following Section 6.17.
Section 6.18    Mortgage. No later than April 30, 2019, Borrower shall (i)
deliver the Mortgage, securing $5,000,000 of the Secured Obligations on a “last
dollar” basis and (ii) satisfy the Mortgage Requirement.
(K)     Section 7.12 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“Section 7.12    Financial Covenants.


(a) Consolidated Leverage Ratio. The Borrower will not permit its trailing
twelve-month Consolidated Leverage Ratio as of the end of any fiscal quarter
during any period set forth in the following table to be greater than the ratio
set forth therein with respect to such period:
Period Ending
Ratio
9/30/2019 and each fiscal quarter thereafter
3.50:1.00



(b) Consolidated EBITDA. The Borrower will not permit its trailing twelve-month
Consolidated EBITDA as of the end of any fiscal quarter during any period set
forth in the following table to be less than that set forth therein with respect
to such period:
Period
Amount
9/30/2019
$6,500,000
12/31/2019 and each fiscal quarter thereafter
$10,000,000



(c) Minimum Unadjusted EBITDA. The Borrower will not permit its Unadjusted
EBITDA for the period commencing on January 1, 2019 and ending on the last day
of any calendar month commencing, and including, February 28, 2019 and ending,
and including, August 31, 2019, to be less than 80% of the amount set forth for
such year-to-date period in the First Amendment Date Budget.





--------------------------------------------------------------------------------





(d) Minimum Liquidity. The Borrower will not permit its Liquidity as of the end
of any calendar month commencing, and including February 28, 2019 through, and
including, August 31, 2019 to be less than 85% of that shown for such month in
the First Amendment Date Budget.
(L)    Schedule 1.1 attached hereto is hereby added to the Credit Agreement
immediately preceding Schedule 2.1.
(M)    Exhibit D to the Credit Agreement (Form of Borrowing Base Certificate) is
hereby amended and restated to read in its entirety as Exhibit D attached to
this Amendment.
4.    Representations and Warranties. Borrower hereby makes the following
representations and warranties to the Lender as of the First Amendment Date,
each of which shall survive the effectiveness of this Amendment and continue in
effect as of the First Amendment Date so long as any Secured Obligations remain
unpaid:
4.1    Authorization. Borrower has full power and authority to borrow under the
Credit Agreement, as amended by this Amendment, and to execute, deliver and
perform this Amendment and any documents delivered in connection with it and all
other related documents and transactions, all of which have been duly authorized
by all proper and necessary corporate action. The execution and delivery of this
Amendment by Borrower will not violate the provisions of, or cause a default
under, Borrower’s Organizational Documents, any law or any agreement to which
Borrower is a party or by which it or its assets are bound.
4.2    Binding Effect. This Amendment has been duly executed and delivered by
Borrower, and the Credit Agreement, as amended by this Amendment, is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except to the extent that enforcement of any such
obligations of the Borrower may be limited by bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors generally.
4.3    Consents; Governmental Approvals. Except as may be specifically
identified in a written agreement to which Borrower and Lender are parties, no
consent, approval or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person is required in connection
with the valid execution, delivery or performance of this Amendment or any other
document executed and delivered by Borrower herewith or in connection with any
other transactions contemplated hereby.
4.4    Representations and Warranties. The representations and warranties
contained in the Credit Agreement, as amended by this Amendment, are true and
correct in all material respects on and as of the First Amendment Date as if
made on and as of such date, provided that to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates.
4.5    No Events of Default. As of the First Amendment Date, after giving effect
to the waiver in Section 2 of this Amendment, no Default or Event of Default
exists.
4.6    No Material Misstatements. None of the reports, financial statements,
certificates or other information furnished (whether in writing or orally) by or
on behalf of the Borrower or any other Loan Party to the Lender in connection
with the transactions contemplated hereby and the negotiation of this Amendment
or delivered hereunder (in each case as modified or supplemented by other
information so furnished) contains any material misstatement of fact or, taken
as a whole with the other Loan Documents, omits to state any material fact
necessary to make the statements herein or therein, in the light of the
circumstances under which they were made, not misleading, provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
5.    CONDITIONS OF AMENDMENT. The Lender shall have no obligation to execute or
deliver this Amendment until each of the following conditions shall have been
satisfied:
5.1    Authorization. Borrower shall have taken all appropriate corporate action
to authorize, and its directors, if and as required by Borrower’s Organizational
Documents, shall have adopted resolutions authorizing the execution, delivery
and performance of this Amendment and the taking of all other action
contemplated by this Amendment, and Lender shall have been furnished with copies
of all such corporate action, certified by an authorized officer of Borrower as
being true and correct and in full force and effect without amendment on the
First Amendment Date, and such other corporate documents as Lender may request.





--------------------------------------------------------------------------------





5.2    Consents. Borrower shall have delivered to Lender any and all consents,
if any, necessary to permit the transactions contemplated by this Amendment.
5.3    Fees. Borrower shall have paid to the Lender fees separately agreed upon
between the Borrower and Lender and all reasonable fees and disbursements of
Lender’s counsel and all reasonable out-of-pocket expenses incurred by Lender,
recording fees, search fees, charges and taxes in connection with this Amendment
and all transactions contemplated hereby or made other arrangements with respect
to such payment as are satisfactory to Lender.
5.4    Deliveries. Borrower shall have delivered to Lender, each of the
following documents, duly executed by the Borrower or as specified: (i) this
Amendment, (ii) a copy of the resolutions, in form, scope and substance
satisfactory to the Lender, of the Board of Directors (or the members and
managers, if applicable) of each Loan Party authorizing the execution, delivery
and performance by such Loan Party of this Amendment and the taking of all of
the actions contemplated thereby, all as certified by a Responsible Officer of
such Loan Party as of the date hereof, which certificate shall be in form, scope
and substance reasonably satisfactory to the Lender and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded, (iii) a certificate from each Loan Party, dated as of the date hereof
and executed by a Responsible Officer of such Loan Party, certifying (A) as to
the incumbency and signature of the officers of such Loan Party executing this
Amendment, and (B) that, except as may be described in, and attached to, said
certificate, since such Organizational Documents were certified to the Lender on
June 5, 2018, there have been no amendments, modifications or supplements to the
Organizational Documents of such Loan Party, and said Organizational Documents
remain in full force and effect as of the date of this Amendment], (iv) 13-week
cash flow projections for the 13-week period then commencing and in form and
substance acceptable to the Lender, and (v) such additional documents, consents,
authorizations, insurance certificates, governmental consents, opinion and other
instruments and agreements as Lender or its counsel may reasonably require
(including for purposes of evidencing and/or facilitating Borrower’s and
Lender’s compliance with all applicable laws and regulations, including all
“know your customer” rules in effect from time to time pursuant to the Bank
Secrecy Act, USA PATRIOT Act and other applicable laws) and all documents,
instruments and other legal matters in connection with this Amendment, the
transactions contemplated hereby and the Loan Documents shall be reasonably
satisfactory to Lender and its counsel.
5.5    Representations and Warranties. The representations and warranties set
forth in Section 4 of this Amendment shall be true and correct on the First
Amendment Date.
5.6    No Event of Default. Except as expressly waived in Section 2 of this
Amendment, no Event of Default or Default shall have occurred and be continuing
on the First Amendment Date.
6.    MISCELLANEOUS.
6.1    Reaffirmation of Collateral Documents. As of the First Amendment Date,
Borrower hereby (a) acknowledges and reaffirms the execution and delivery of the
Collateral Documents, (b) acknowledges, reaffirms and agrees that the security
interests granted under the Collateral Documents continue in full force and
effect as security for all indebtedness, obligations and liabilities under the
Loan Documents, as may be amended from time to time, and (c) remakes the
representations and warranties set forth in the Collateral Documents, except
those representations and warranties that by their terms are made as of a
specific date, which representations and warranties Borrower hereby remakes as
of such date.
6.2    Entire Agreement; Binding Effect. The Credit Agreement, as amended by
this Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter thereof and hereof. This
Amendment supersedes all prior negotiations and any course of dealing between
the parties with respect to the subject matter hereof. This Amendment shall be
binding upon Borrower and its successors and assigns, and shall inure to the
benefit of, and be enforceable by the Lender and its successors and assigns. The
Credit Agreement, as amended hereby, is in full force and effect and, as so
amended, is hereby ratified and reaffirmed in its entirety.
6.3    Severability. In the event any one or more of the provisions contained in
this Amendment should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
6.4    Headings. The section headings inserted in this Amendment are provided
for convenience of reference only and shall not be used in the construction or
interpretation of this Amendment.





--------------------------------------------------------------------------------





6.5    Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
6.6    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
(b)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court for the Southern District of New York
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Amendment or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment or in any other Loan Document shall affect any right that the Lender
may otherwise have to bring any action or proceeding relating to this Amendment
or any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
(c)    Waiver of Objection to Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Amendment or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)     Service of Process. Each of the parties hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.1 of the
Credit Agreement. Nothing in this Amendment will affect the right of any party
to this Amendment to serve process in any other manner permitted by law.
6.7    Rescission or Return of Payments. If at any time or from time to time,
whether before or after payment and performance of the Secured Obligations in
full, all or any part of any amount received by Lender in payment of, or on
account of, any Secured Obligation is or must be, or is claimed to be, avoided,
rescinded or returned by Lender to Borrower or any other Person for any reason
whatsoever (including, without limitation, bankruptcy, insolvency or
reorganization of Borrower or any other Person), such Secured Obligations and
any liens, security interests and other encumbrances that secured such Secured
Obligations at the time such avoided, rescinded or returned payment was received
by Lender will be deemed to have continued in existence or will be reinstated,
as the case may be, all as though such payment had not been received.
6.8    Reaffirmation of Guaranty.  Each Subsidiary Guarantor reaffirms its
respective obligations under the Credit Agreement, consents to the execution and
delivery of this Amendment, and agrees and acknowledges that its guaranty
liability shall not be diminished in any way by the execution and delivery of
this Amendment or by the consummation of any of the transactions contemplated
herein.  Each Subsidiary Guarantor acknowledges that it has no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents or this Amendment or the Loans or
Secured Obligations, or with respect to any other documents or instruments now
or heretofore evidencing, securing, or in any way relating to the Loans or
Secured Obligations, or with respect to the administration or funding of the
Loans or Secured Obligations; and each Subsidiary Guarantor hereby expressly
waives, releases and relinquishes any and all such defenses, setoffs, claims,
counterclaims and causes of action, known or unknown, which may exist at this
time.
6.9    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





--------------------------------------------------------------------------------





7.    GENERAL RELEASE. In consideration of the Lender’s execution and delivery
of this Amendment, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each of the Borrower and the
other Loan Parties on its own behalf, and on behalf of its respective successors
and assigns, and any Person acting for or on behalf of, or claiming through, any
of them, and each of them (collectively, the “Releasing Parties”), fully,
finally and forever releases and discharges the Lender and its past, present and
future officers, directors, agents, attorneys, employees, representatives,
predecessors, successors, assigns, heirs, parents, subsidiaries, and any Person
acting for or on behalf of any of them, and each of them (collectively, the
“Released Parties”), of and from any and all claims, actions, causes and rights
of action, suits, debts, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, obligations,
promises, trespasses, damages, judgments, executions, losses, claims,
liabilities and demands of any kind or nature whatsoever, whether at law, in
equity or otherwise, whether known or unknown, contingent or absolute, suspected
or unsuspected, disclosed or undisclosed, hidden or concealed, disputed or
undisputed, liquidated or unliquidated, matured or unmatured and whether or not
accrued, and whether or not asserted or assertable in law, equity or otherwise,
for, upon or by reason of any act, omission or other matter, cause or thing
whatsoever from the beginning of the world until the date hereof relating to,
arising from or in any manner whatsoever connected with (a) the Loan Documents
(including without limitation, the Credit Agreement) and (b) all actions taken
or contemplated to be taken in connection with, arising from or in any manner
whatsoever relating to the Loan Documents (including without limitation, the
Credit Agreement), which any of the Releasing Parties ever had or may have had,
now has or may now have against any of the Released Parties for, upon or by
reason of any act, omission or other matter, cause or thing whatsoever from the
beginning of the world until the date hereof.


[signature page follows]







--------------------------------------------------------------------------------









[First Amendment to Credit Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
PAR TECHNOLOGY CORPORATION
 
By:
/s/ Savneet Singh
Name: Savneet Singh
 
 
Title: CEO & President
 
 
PARTECH, INC.
By:
/s/ Savneet Singh
Name: Savneet Singh
 
 
Title: President
 
AUSABLE SOLUTIONS, INC.
 
By:
/s/ Savneet Singh
Name: Savneet Singh
 
 
Title: President
 
BRINK SOFTWARE INC.
By:
/s/ Savneet Singh
Name: Savneet Singh
 
 
Title: President
 
PAR GOVERNMENT SYSTEMS
CORPORATION
 
By:
/s/ Bryan A. Menar
Name: Bryan A. Menar
 
 
Title: Treasurer
 
 
 
 
 
ROME RESEARCH CORPORATION
 
 
 
By:
/s/ Bryan A. Menar
Name: Bryan A. Menar
 
 
Title: Treasurer
 
 
 
 
 
CITIZENS BANK, N.A., as Lender
 
 
 
By:
/s/ William Bliek
Name: William Bliek
 
 
Title: Vice President
 
 
 
 
 








--------------------------------------------------------------------------------







SCHEDULE 1.1
MORTGAGE REQUIREMENT


“Mortgage Requirement” means, at any time, the requirement that, with respect to
each Mortgaged Property, the Lender shall have received the following, each in
form and substance satisfactory to the Lender:
(a)a Mortgage with respect to such Mortgaged Property duly executed and
delivered by the record owner of such Mortgaged Property,
(b)an appraisal with respect to such Mortgaged Property,
(c)a survey with respect to such Mortgaged Property,
(d)a title insurance policy (including any endorsements thereto) and appropriate
lien searches with respect to such Mortgaged Property,
(e)with respect to such Mortgaged Property: environmental reports, audits and
analyses (whether produced by any Loan Party or its Subsidiaries or any third
party or Governmental Authority) and Phase I and, if requested by Lender, Phase
II reports,
(f)with respect to such Mortgaged Property not located in a Flood Zone, a
completed Flood Certificate from a third party vendor in compliance with the
Flood Program,
(g)with respect to any portion of such Owned Real Property that is located in a
Flood Zone:
(i)a completed Flood Certificate from a third party vendor in compliance with
the Flood Program,
(ii)written acknowledgement from the Borrower that it received notification from
the Lender that such Mortgaged Property is located within a Flood Zone and
indicating whether the community in which such Mortgaged Property is located is
participating in the Flood Program,
(iii)if such Mortgaged Property is located in a community participating in the
Flood Program, evidence that the Borrower has complied with the insurance
requirements set forth in Section 6.10 of the Credit Agreement,
(iv)such additional coverage as required by the Lender, if any, under
supplemental private insurance policies in an amount so required by the Lender
but not less than 100% of the insurable replacement cost of the improvements on
such Mortgaged Property Owned Real Property, and
(h)legal opinions with respect to such Mortgage and related matters which
opinions, in the absence of unexpected issues encountered in title examination
or due diligence, are expected to consist of due authorization, execution and
delivery, enforceability, no conflicts with laws or organizational documents, no
governmental filings or consents except recording, and lien creation and
perfection,
and the Borrower shall have, or shall have cause the Loan Parties to, pay all
fees and expenses, including Attorney Costs, and all title charges and premiums,
in connection with Borrower’s obligations to satisfy the Mortgage Requirement.





--------------------------------------------------------------------------------









EXHIBIT D
FORM OF BORROWING BASE CERTIFICATE


[Attached]





--------------------------------------------------------------------------------





borrowingbase.jpg [borrowingbase.jpg]





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------
















